— In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals *587from so much of a judgment of the Supreme Court, Queens County (Kitzes, J.), entered December 18, 2009, as, upon the granting of the defendants’ motion pursuant to CPLR 4401 for a judgment as a matter of law, made at the close of the plaintiffs case, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly dismissed his cause of action alleging breach of contract. The parol evidence rule precluded the plaintiff from introducing evidence of an alleged oral agreement, which allegedly contradicted and varied the terms of the parties’ subsequent written contract (see Harris v Hallberg, 36 AD3d 857 [2007]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Dickerson, Chambers and Lott, JJ., concur.